Title: To James Madison from Josef Yznardy, 9 July 1806
From: Yznardy, Josef
To: Madison, James



Respected Sir,
American Consular Office Cadiz 9th. July 1806.

Being still under the same care and uneasiness for the want of being informed, if you accept or disapprove the various points on which I have officially represented; the object of the present will serve to communicate to you, that in consequence of my Counts owing to my hearings against Mr. Anthony Terry, I have thought proper to suspend him from acting as Vice Consul for the United States, appointing in his stead ad interim Mr. James McCann for having during five years legally and faithfully served in the office of Chancellor; as also of having appointed as Agent in Ayamonte Mr. Fernando Maria Mendoza in lieu of Mr. Thomas Hearn who has retired, which will serve for your government and that of our trade.  With respect esteem and veneration, I have the honor to be very Sincerely Respected Sir, Your most devoted & most obt. Servant

Josef Yznardy

